Title: To John Adams from Jean de Neufville & Fils, 17 March 1781
From: Neufville, Jean de, & Fils (business)
To: Adams, John



Honourable Sir
Amsterdam the 17 March 1781

May it not displease Yoúr Excellency; that forwarding the inclosed Letters, we repeat again oúr reqúest, that we may be favoured with the rettúrn of a few bonds, as to be in the possibility to deliver them when asked for; we were obliged to promise two of them for Wednesday next; so we begg to receive them before that time and some more as soon as convenient; we have seen by the publicq papers the Broker Yoúr Excellency chose to employ, and wish all may do well in time; we have obtained nothing from oúrs butt good promisses as yett.
May the Vigouroús measúres, their H. M. declare in their Manifesto to be forced to adopt against England safe and establish the honoúr of the Republicq, in which the Spirit of the people in generall flatters oúr hopes.
We have the honoúr to be with the most devoted regard, Honourable Sir Yoúr Excellencys most Obedient and most humble Servants.

John de Neufville & Son

